Exhibit 10.3




ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the "Agreement") is effective as of
March 1, 2010, by and between Town and Country Appraisal Service, Inc., a Nevada
Corporation ("Assignor"), and John S. Chidester and Kathleen Chidester
(individually an “Assignee” and collectively “Assignees”).




RECITALS




A.

Whereas, pursuant to that certain Share Exchange Agreement dated as of February
22, 2010 (the “Share Exchange Agreement”), by and among Assignor, Speedpal
Broadband, Inc. (“Speedpal”) and J. Michael Heil (“Heil”), Assignor has agreed
to assign and transfer to Assignees all of Assignor's right, title and interest
in and to all she Assets as defined below related and incidental to the
appraisal service business of Assignor (the “Business”), as it was conducted on
and prior to the Closing of the transactions contemplated by the Share Exchange
Agreement.




B.

Whereas, pursuant to the Share Exchange Agreement, the parties thereto have
agreed to cause Assignee to assume and to fully perform and satisfy and be
liable for all of the liabilities and obligations of Assignor as defined below
(the "Assumed Liabilities"), associated with the Business or Assets, and
Assignees agreed to accept Assets and assume said liabilities.




C.

Whereas, for the purpose of this Agreement, “Assets” shall mean all personal
property (both tangible and intangible), contracts, work-in-progress, accounts
receivables, equipment, fixtures, general Intangibles (such as telephone and fax
numbers, e-mail addresses and website URLs), Inventory, deposit accounts, cash,
all present and future contracts, all patents, franchise rights, trademarks,
service marks, trade names, inventions, processes, know-how, trade secrets,
copyrights, licenses and other rights related and incidental to the Business, as
conducted prior to the Closing of the transactions contemplated by the Share
Exchange Agreement.




D.

Whereas, for the purpose of this Agreement, “Assumed Liabilities” shall mean any
obligation of the Assignor under any contract or agreement, verbal or written,
accounts payable, unfinished work-in-progress, accrued payroll and related
taxes, and other current liabilities, checks issued in excess of deposits,
deferred revenue, taxes payable, deferred taxes, benefit obligations and any
portion of current liabilities, any debt obligations, capital lease or similar
obligations, security interest, encumbrances, levies, liens or charge of any
kind, whether voluntarily incurred or arising by operation of law or otherwise,
against any Asset, claims and causes of action, damages, demands, lost profits,
suits, actions, judgments, assessments, costs and expenses, of any nature
related and/or incidental to the Business.




AGREEMENT




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:




1.

Assignment. Assignor hereby grants, sells, assigns, transfers, conveys and
delivers to Assignees, their successors and assigns, all of Assignor's rights,
title and interest under, in and to the Assets and Business.




2.

Assumption of Assumed Liabilities. Assignee hereby expressly assumes and agrees
to pay, perform and/or discharge in accordance with their terms the Assumed
Liabilities.




3.

Further Assurances. Each of Assignor and Assignees agree to execute such other
documents and take such other actions as may be reasonably necessary or
desirable to confirm or effectuate the assumption contemplated hereby.




4.

Binding Effect. This Agreement and the covenants and agreements herein contained
shall be binding upon and inure to the benefit of Assignees and its successors
and assigns and shall inure to the benefit of Assignor and its successors and
assigns.




5.

Modification. This Agreement may be modified or supplemented only by written
agreement of the parties hereto.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date first above written.




ASSIGNOR




TOWN AND COUNTRY APPRAISAL SERVICE, INC.

A Nevada Corporation







 

/s/ J. Michael Heil

 

Dated: March 5, 2010

 

By: J. Michael Heil

 

 

 

Its: President and Secretary

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEES

 

 

 

 

 

 

 

 

 

 

 

/s/ John S. Chidester

 

Dated: March 5, 2010

 

John S. Chidester

 

 

 

 

 

 

 

/s/ Kathleen Heil

 

Dated: March 5, 2010

 

Kathleen Chidester

 

 














Page 2 of 2


